



Exhibit 10.3
ELEMENT SOLUTIONS INC
2014 EMPLOYEE STOCK PURCHASE PLAN


This Element Solutions Inc 2014 Employee Stock Purchase Plan (the “Plan”) is
effective March 6, 2014 (the “Effective Date”), subject to approval by the
Company’s stockholders within twelve (12) months after the Effective Date. If
stockholder approval is not obtained, then this Plan and any grants made
hereunder, shall immediately terminate and be null and void.
1.    Purpose and Structure of the Plan and its Sub-Plans.
1.1    The purpose of this Plan is (a) to provide eligible employees of the
Company and Participating Companies who wish to become stockholders in the
Company a convenient method of doing so, (b) to encourage employees to work in
the best interests of stockholders of the Company, (c) to support recruitment
and retention of qualified employees, and (d) to provide employees an
advantageous means of accumulating long-term investments. It is believed that
employee participation in the ownership of the business will be to the mutual
benefit of both the employees and the Company. This Plan document is an omnibus
document which includes a sub-plan (“Statutory Plan”) designed to permit
offerings of grants to employees of certain Subsidiaries that are Participating
Companies where such offerings are intended to satisfy the requirements of
Section 423 of the Code (although the Company makes no undertaking nor
representation to obtain or maintain qualification under Section 423 for any
Subsidiary, individual, offering or grant) and also separate sub-plans
(“Non-Statutory Plans”) which permit offerings of grants to employees of certain
Participating Companies which are not intended to satisfy the requirements of
Section 423 of the Code. Section 6 of the Plan sets forth the maximum number of
shares to be offered under the Plan (and its sub-plans), subject to adjustments
as permitted under Sections 19 and 20.
1.2    The Statutory Plan shall be a separate and independent plan from the
Non-Statutory Plans, provided, however, that the total number of shares
authorized to be issued under the Plan applies in the aggregate to both the
Statutory Plan and the Non-Statutory Plans. Offerings under the Non-Statutory
Plans may be made to achieve desired tax or other objectives in particular
locations outside the United States of America or to comply with local laws
applicable to offerings in such foreign jurisdictions. Offerings under the
Non-Statutory Plans may also be made to employees of entities that are not
Subsidiaries.
1.3        All employees who participate in the Statutory Plan shall have the
same rights and privileges under such sub-plan except for differences that may
be mandated by local law and are consistent with the requirements of Code
Section 423(b)(5). The terms of the Statutory Plan shall be those set forth in
this Plan document to the extent such terms are consistent with the requirements
for qualification under Code Section 423. The Administrator may adopt
Non-Statutory Plans applicable to particular Participating Companies or
locations that are not participating in the Statutory Plan. The terms of each
Non-Statutory Plan may take precedence over other provisions in this document,
with the exception of Sections 6, 19 and 20 with respect to the total number of
shares available to be offered under the Plan for all sub-plans. Unless
otherwise superseded by the terms of such Non-Statutory Plan, the provisions of
this Plan document shall govern the operation of such Non-Statutory Plan. Except
to the extent expressly set forth herein or where the context suggests
otherwise, any reference herein to “Plan” shall be construed to include a
reference to the Statutory Plan and the Non-Statutory Plans.
2.    Definitions.
2.1    “Account” means the funds accumulated with respect to an individual
employee as a result of deductions from such employee’s paycheck (or otherwise
as permitted in certain circumstances under the terms of the Plan) for the
purpose of purchasing Common Stock under this Plan. The funds allocated to an
employee’s Account shall be deposited in the Company's general corporate
accounts and may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate or otherwise set apart such funds
allocated to an employee’s Account from any other corporate funds, except to the
extent such commingling may be prohibited by the laws of any applicable
jurisdiction.
2.2    “Administrator” means the Committee or the persons acting within the
scope of their authority to administer the Plan pursuant to a delegation of
authority from the Committee pursuant to Section 22.
2.3    “Affiliate” means an entity, other than a Subsidiary, in which the
Company has an equity or other ownership interest.
2.4    “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d‑3 under the Exchange Act and any successor to
such Rule.


1

--------------------------------------------------------------------------------





2.5    “Board” means the Board of Directors of the Company.
2.6    “Change in Control” means, except as otherwise specified in any
employment agreement between the Participant and the Company or any Subsidiary
or Affiliate, the occurrence of any of the following:
(a)The acquisition by any Person of Beneficial Ownership of more than fifty
percent (50%) of either (A) the value of then outstanding equity securities of
the Company (the “Outstanding Company Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
Section 2.6, the following acquisitions shall not constitute or result in a
Change in Control: (v) any acquisition directly from the Company; (w) any
acquisition by the Company; (x) any acquisition by any Person that as of the
Effective Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Related Entity; or (z) any acquisition by any
entity pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) below; or
(b)During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(c)Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (3) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale; or
(d)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Committee” means the Compensation Committee of the Board. The Committee
may delegate its responsibilities as provided in Section 22.


2

--------------------------------------------------------------------------------





2.9    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
2.10    “Company” means Element Solutions Inc (f/k/a Platform Specialty Products
Corporation), a Delaware corporation.
2.11    “Compensation” means, unless the Committee establishes otherwise for a
future offering, all base pay, inclusive of any employer-paid leave, overtime,
cash bonuses, and commissions.
2.12    “Enrollment Agreement” means an agreement between the Company and an
employee, in such form as may be established by the Company from time to time,
pursuant to which the employee elects to participate in this Plan, or elects
changes with respect to such participation as permitted under the Plan.
2.13    “ESPP Broker” means a stock brokerage or other entity designated by the
Company to establish accounts for Common Stock purchased under the Plan by
participants.
2.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
2.15    “Fair Market Value” means the closing price on the date of determination
on the principal national securities exchange on which the Common Stock is
listed or admitted to trading, and if there were no trades on such date, on the
day on which a trade occurred next preceding such date.
2.16    “Offering Date” as used in this Plan shall be the commencement date of
an offering. A different date may be set by the Committee.
2.17    “Participating Company” means the Company and any Subsidiary or
Affiliate that has been designated by the Administrator to participate in the
Plan. For purposes of participation in the Statutory Plan, only the Company and
its Subsidiaries may be considered Participating Companies, and the
Administrator shall designate from time to time which Subsidiaries will be
Participating Companies in the Statutory Plan. The Administrator shall designate
from time to time which Subsidiaries and Affiliates will be Participating
Companies in particular Non-Statutory Plans. The foregoing designations and
changes in designation by the Administrator shall not require stockholder
approval. Notwithstanding the foregoing, the term “Participating Company” shall
not include any Subsidiary or Affiliate that offers its employees the
opportunity to participate in an employee stock purchase plan covering the
Subsidiary’s or Affiliate’s common stock.
2.18    “Plan” means this Element Solutions Inc 2014 Employee Stock Purchase
Plan, as may be amended from time to time.
2.19    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 13(d) thereof.
2.20    “Purchase Date” means the last day of an offering.
2.21    “Purchase Price” is the price per share of Common Stock of the Company
as established pursuant to Section 5 of the Plan.
2.22    “Subsidiary” means any corporation (other than the Company), domestic or
foreign, that is in an unbroken chain of corporations beginning with the Company
if, on an Offering Date, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, as described in Code Section 424(f).
3.    Employees Eligible to Participate. Any employee of a Participating Company
who is in the employ of any Participating Company on one or more Offering Dates.
Notwithstanding the foregoing, employees of a Participating Company who are
citizens or residents of a foreign jurisdiction (without regard to whether they
are also citizens of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) shall not be eligible to participate in the
Statutory Plan if: (i) the grant of an option under the Plan to such employee is
prohibited under the laws of such jurisdiction; or (ii) compliance with the laws
of such foreign jurisdiction would cause the Statutory Plan to violate the
requirements of Section 423 of the Code. During paid leaves of absence approved
by the Committee and meeting the requirements of the applicable treasury
regulations promulgated under the Code, a participant may elect to continue
participation in the Plan for three months or for such longer period as
permitted under applicable treasury regulations.
4.    Offerings. Subject to the right of the Company in its sole discretion to
sooner terminate the Plan or to change the commencement date or term of any
offering, commencing June 1, 2014, the Plan will operate with separate
consecutive calendar


3

--------------------------------------------------------------------------------





quarter offerings with the following Offering Dates: March 1, June 1, September
1 and December 1; provided, however, that the initial offering period shall be
from the date on which the shareholders of the Company approve the Plan through
August 31, 2014. Unless a termination of or change to the Plan has previously
been made by the Company, the final offering under this Plan shall commence on
March 1, 2023 and terminate on May 31, 2024. In order to become eligible to
purchase shares, an employee must complete and submit an Enrollment Agreement
and any other necessary documents before the Offering Date of the particular
offering in which he or she wishes to participate. Participation in one offering
under the Plan shall neither limit, nor require, participation in any other
offering. Notwithstanding the foregoing, the Committee may establish (i) a
different term for one or more future offerings and (ii) different commencing
and ending dates for such offerings; provided, however, that in no event shall
any offering exceed 27 months. In the event the first or the last day of an
offering is not a regular business day, then the first day of the offering shall
be deemed to be the next regular business day and the last day of the offering
shall be deemed to be the last preceding regular business day.
5.    Price. The Purchase Price per share shall be eighty-five percent (85%) of
the lesser of (i) the Fair Market Value of the Common Stock on the Offering Date
of such offering and (ii) the Fair Market Value of the Common Stock on the
Purchase Date of such offering.
6.    Number of Shares to be Offered. The maximum number of shares that will be
offered under the Plan is 5,178,815 shares, subject to adjustment as permitted
under Section 20. The shares to be sold to participants under the Plan will be
Common Stock of the Company. If the total number of shares for which options are
to be granted on any date in accordance with Section 12 exceeds the number of
shares then available under the Plan or a given sub-plan (after deduction of all
shares for which options have been exercised under the Plan or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available in as nearly a uniform manner as it determines is
practicable and equitable. In such event, the payroll deductions to be made
pursuant to the authorizations therefor shall be reduced accordingly and the
Company shall give written notice of the reduction to each employee affected.
Any Shares delivered under the Plan may consist, in whole or in part, of
authorized and unissued Shares or treasury shares.
7.    Participation.
7.1    An eligible employee may become a participant by completing an Enrollment
Agreement provided by the Company and submitting it to the Company, or with such
other entity designated by the Company for this purpose, prior to the
commencement of the offering to which it relates. The Enrollment Agreement may
be completed at any time after the employee becomes eligible to participate in
the Plan, and will be effective as of the Offering Date next following the
receipt of a properly completed Enrollment Agreement by the Company (or the
Company’s designee for this purpose).
7.2    Payroll deductions for a participant shall commence on the Offering Date
as described above and shall continue through subsequent offerings pursuant to
Section 10 until the participant’s termination of employment, subject to
modification by the employee as provided in Section 8.1, and unless
participation is earlier withdrawn or suspended by the employee as provided in
Section 9.
7.3    Payroll deduction shall be the sole means of accumulating funds in a
participant’s Account, except in foreign countries where payroll deductions are
not allowed, in which case the Company may authorize alternative payment
methods.
7.4    The Company may require current participants to complete a new Enrollment
Agreement at any time it deems necessary or desirable to facilitate Plan
administration or for any other reason.
8.    Payroll Deductions.
8.1    At the time an employee files a payroll deduction authorization, the
employee shall elect to have deductions made from the employee’s Compensation on
each payday during each calendar year, which shall be at least $60 but shall not
exceed $10,000 of the participant’s Compensation for such calendar year (or such
other amounts as the Committee may establish from time to time for a future
offering), subject to the restrictions set forth in the Plan. The amount of
payroll withholding for each participant for each pay period shall be generally
determined by dividing the annual payroll withholding amount chosen by each
participant by the total number of pay periods such participant has in such
calendar year, subject to the discretion of the Committee. A participant may
elect, at any time during an offering, to (i) increase or decrease the amount to
be withheld from his or her Compensation, or (ii) discontinue payroll
contributions, by completing and filing with the Company an amended Enrollment
Agreement authorizing the increase, decrease or cessation of payroll deductions.
The change shall be effective as of the beginning of the next payroll period
following the date of filing the amended Enrollment Agreement if the amended
Enrollment Agreement is filed at least ten days prior to such date (the “Change
Notice Date”) and, if not, as of the beginning of the next succeeding payroll
period. All payroll deductions accrued by a participant as of a Change Notice
Date shall continue to be applied toward the


4

--------------------------------------------------------------------------------





purchase of Common Stock on the Purchase Date, unless a participant withdraws
from an offering or the Plan, pursuant to Section 9. An amended Enrollment
Agreement shall remain in effect until the participant changes such Enrollment
Agreement in accordance with the terms of the Plan. The Committee may, from time
to time, establish (x) limitations on the frequency and/or number of any
permitted changes in the amount withheld during an offering, (y) payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, and (z) such other limitations or procedures as deemed
advisable by the Committee in the Committee’s sole discretion that are
consistent with the Plan and in accordance with the requirements of Code
Section 423.
8.2    All payroll deductions made for a participant shall be credited to his or
her Account under the Plan. A participant may not make any separate cash payment
into his or her Account nor may payment for shares be made other than by payroll
deduction, except as provided under Section 7.3.
8.3    A participant may withdraw from or suspend his or her participation in
the Plan as provided in Section 9. A participant may also make a prospective
election, by changing his or her payroll deduction amount to zero as set forth
in Section 8.1, to cease participation in the Plan effective as of the next
Offering Date.
8.4    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code, Section 21 hereof, or any other applicable law, a
participant's payroll deductions may be decreased, including to zero, at such
time during any offering which is scheduled to end during the current calendar
year that the aggregate of all payroll deductions accumulated with respect to
such offering and any other offering ending within the same calendar year are
equal to $21,250. Payroll deductions shall recommence at the rate provided in
the participant's Enrollment Agreement at the beginning of the following
offering which is scheduled to end in the following calendar year, unless the
participant withdraws from an offering or the Plan, pursuant to Section 9.
9.    Withdrawal and Suspension.
9.1    An employee may withdraw from an offering, in whole but not in part, at
any time during the offering for which such withdrawal is to be effective, or by
any other date specified by the Administrator for a future offering, by
submitting a withdrawal notice to the Company, in which event the Company will
refund the entire balance of his or her Account as soon as practicable
thereafter.
9.2    If an employee withdraws or suspends his or her participation pursuant to
Section 9.1, he or she shall not participate in a subsequent offering unless and
until he or she re-enters the Plan. To re-enter the Plan, an employee who has
previously withdrawn or suspended participation by reducing payroll deductions
to zero must file a new Enrollment Agreement in accordance with Section 7.1. The
employee’s re-entry into the Plan will not become effective before the beginning
of the next offering following his or her withdrawal or suspension.
10.    Automatic Re-Enrollment. At the termination of each offering each
participating employee who continues to be eligible to participate pursuant to
Section 3 shall be automatically re-enrolled in the next offering, unless the
employee has advised the Company otherwise. Upon termination of the Plan, any
balance in each employee’s Account shall be refunded to him or her.
11.    Interest. No interest will be paid or allowed on any money in the
Accounts of participating employees, except to the extent payment of interest is
required by the laws of any applicable jurisdiction.
12.    Granting of Option. On each Offering Date, this Plan shall be deemed to
have granted to the participant an option for as many shares (which may include
a fractional share) as he or she will be able to purchase with the amounts
credited to his or her Account during his or her participation in that offering.
Notwithstanding the foregoing, no participant may purchase more than 500 shares
of Common Stock during any single offering. This number may be adjusted as
permitted pursuant to Section 20 of the Plan.
13.    Exercise of Option.
13.1    Each employee who continues to be a participant in an offering on the
last business day of that offering shall be deemed to have exercised his or her
option on that date and shall be deemed to have purchased from the Company the
number of shares (which may include a fractional share) of Common Stock reserved
for the purpose of the Plan as the balance of his or her Account on such date
will pay for at the Purchase Price.
13.2    In the event that the Administrator determines for a future offering
that fractional shares may not be issued, any cash balance remaining in a
participant’s Account at the termination of an offering that is not sufficient
to purchase a whole share of Common Stock, shall be carried over in the
participant’s Account and applied to the purchase of Common Stock in the next


5

--------------------------------------------------------------------------------





offering, provided the participant participates in the next offering and the
purchase complies with Section 21. If the Participant does not participate in
the next offering, such remaining cash balance shall be refunded to the
participant as soon as practical after the Purchase Date.
13.3    Any amount remaining to the credit of a participant’s Account after the
purchase of shares by the Participant on a Purchase Date which is sufficient to
purchase one or more full shares of Common Stock shall be refunded to the
participant as soon as practical after the Purchase Date.
14.    Tax Obligations. To the extent any (i) grant of an option to purchase
shares, (ii) purchase of shares, or (iii) disposition of shares purchased under
the Plan gives rise to any tax withholding obligation (including, without
limitation, income and payroll withholding taxes imposed by any jurisdiction)
the Administrator may implement appropriate procedures to ensure that such tax
withholding obligations are met. Those procedures may include, without
limitation, increased withholding from an employee’s current compensation, cash
payments to the Company or another Participating Company by an employee, or a
sale of a portion of the Common Stock purchased under the Plan, which sale may
be required and initiated by the Company.
15.    Employee’s Rights as a Stockholder. No participating employee shall have
any right as a stockholder with respect to any shares until the shares have been
purchased in accordance with Section 13 above and the Common Stock has been
issued by the Company.
16.    Evidence of Stock Ownership.
16.1    Following the end of each offering, the number of shares of Common Stock
purchased by each participant shall be deposited into an account established in
the participant’s name at the ESPP Broker.
16.2    A participant shall be free to undertake a disposition (as that term is
defined in Section 424(c) of the Code) of the shares in his or her ESPP Broker
account at any time, whether by sale, exchange, gift, or other transfer of legal
title, but in the absence of such a disposition of the shares, the shares must
remain in the participant’s ESPP Broker account until the holding period set
forth in Section 423(a) of the Code has been satisfied. With respect to shares
for which the Section 423(a) holding period has been satisfied, the participant
may move those shares to another brokerage account of participant’s choosing.
16.3    Notwithstanding the above, a participant who is not subject to income
taxation under the Code may move his or her shares to another brokerage account
of his or her choosing at any time, without regard to the satisfaction of the
Section 423(a) holding period.
17.    Rights Not Transferable. No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to his or her Account or an option or any rights with regard
to the exercise of an option or rights to receive shares under the Plan other
than by will or the laws of descent and distribution, and such right and
interest shall not be liable for, or subject to, the debts, contracts, or
liabilities of the employee. If any such action is taken by the employee, or any
claim is asserted by any other party in respect of such right and interest
whether by garnishment, levy, attachment or otherwise, the action or claim will
be treated as an election to withdraw funds in accordance with Section 9. During
the employee’s lifetime, only the employee can make decisions regarding the
participation in or withdrawal from an offering under the Plan.
18.    Termination or Transfer of Employment.
18.1    Upon termination of employment for any reason whatsoever, including but
not limited to death or retirement, the balance in the Account of a
participating employee shall be paid to the employee or his or her estate.
Whether and when employment is deemed terminated for purposes of this Plan shall
be determined by the Administrator in its sole discretion and may be determined
without regard to statutory notice periods or other periods following
termination of active employment.
18.2    In the event that a participant who is an employee of a Participating
Company in a Non-Statutory Plan is transferred and becomes an employee of a
different Participating Company in a Non-Statutory Plan, during an offering,
such individual may, subject to the terms and eligibility of the Non-Statutory
Plan of the new employer, become a participant under the Non-Statutory Plan of
the new employer for the duration of the offering in effect at that
time.  Unless otherwise required under local law, any payroll deductions or
other approved contributions may continue to be held by the Participating
Company former employer of the participant for the remainder of the
offering.  At the next Purchase Date, all payroll deductions and other approved
contributions made by or to such Participating Company former employer and/or
the employer Participating Company shall be aggregated for the purchase of
shares of Common Stock under, and subject to the terms and limitations of, the
Non-Statutory Plan of the new employer.


6

--------------------------------------------------------------------------------





18.3    In the event that an employee of a Participating Company in the
Statutory Plan and who is a participant in the Statutory Plan is transferred and
becomes an employee of a Participating Company in a Non-Statutory Plan during an
offering, such individual may, subject to the terms and eligibility of the
Non-Statutory Plan of the new employer, become a participant under the
Non-Statutory Plan of the new employer for the duration of the offering in
effect at that time.  Unless otherwise required under local law, any payroll
deductions may continue to be held by the Participating Company former employer
for the remainder of the offering. At the next Purchase Date, all payroll
deductions and other approved contributions made by or to the Participating
Company former employer and/or the employer Participating Company may be
aggregated for the purchase of shares of Common Stock under, and subject to the
terms and limitations of, the Non-Statutory Plan of the new employer.
19.    Amendment or Discontinuance of the Plan.
19.1    The Board may amend the Plan in such respects as it shall deem
advisable; provided, however, that, to the extent required for compliance with
Code Section 423 or any applicable law or regulation, stockholder approval will
be required for any amendment that will (i) increase the total number of shares
as to which options may be granted under the Plan, except as provided in Section
20, (ii) modify the class of employees eligible to receive options, or
(iii) otherwise require stockholder approval under any applicable law or
regulation; and provided further, that except as provided in this Section 19, no
amendment to the Plan shall make any change in any option previously granted
which adversely affects the rights of any Participant.
19.2    The Plan shall continue in effect for ten years after the date of its
adoption by the Board. Notwithstanding the foregoing, the Board may at any time
and for any reason suspend or terminate the Plan. During any period of
suspension or upon termination of the Plan, no options shall be granted.
19.3    Except as provided in Section 20, no such termination of the Plan may
affect options previously granted, provided that the Plan or an offering may be
terminated by the Board on a Purchase Date or by the Board’s setting a new
Purchase Date with respect to an offering then in progress if the Board
determines that termination of the Plan and/or the offering is in the best
interests of the Company and the stockholders or if continuation of the Plan
and/or the offering would cause the Company to incur adverse accounting charges
as a result of a change after the Effective Date in the generally accepted
accounting rules applicable to the Plan.
20.    Changes in Capitalization. In the event of reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, offerings of rights, or any other change in the structure of the
common shares of the Company, the Committee shall make such adjustment, if any,
as it may deem appropriate in the number, kind, and the price of shares
available for purchase under the Plan, and in the number of shares which an
employee is entitled to purchase including, without limitation, closing an
offering early and permitting purchase on the last business day of the reduced
offering period, or terminating an offering and refunding participants’ Account
balances.
21.    Share Ownership. Notwithstanding anything in the Plan to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if the
employee, immediately after such subscription, owns shares (including all shares
that may be purchased under outstanding subscriptions under the Plan) possessing
5% or more of the total combined voting power or value of all classes of shares
of the Company or of its parent or subsidiary corporations. For the foregoing
purposes the rules of Section 424(d) of the Code shall apply in determining
share ownership, and shares the employee may purchase under outstanding options
shall be treated as owned by the employee. In addition, no employee shall be
allowed to subscribe for any shares under the Plan that permit his or her rights
to purchase shares under all “employee stock purchase plans” of the Company and
its parent or subsidiary corporations to accrue at a rate that exceeds $25,000
of Fair Market Value of such shares (determined at the time such right to
subscribe is granted) for each calendar year in which the right to subscribe is
outstanding at any time. Notwithstanding the above, lower limitations may be
imposed with respect to participants in a Non-Statutory Plan or participants in
the Statutory Plan who are subject to laws of another jurisdiction where lower
limitations are required.
22.    Administration and Board Authority.
22.1    The Plan shall be administered by the Board. The Board has delegated its
full authority under the Plan to the Committee, and the Committee may further
delegate any or all of its authority under this Plan to such senior officer(s)
of the Company as it may designate, to the extent not prohibited by law or rules
of the New York Stock Exchange. Notwithstanding any such delegation of
authority, the Board may itself take any action under the Plan in its discretion
at any time, and any reference in this Plan document to the rights and
obligations of the Committee shall be construed to apply equally to the Board.
Any references to the Board mean only the Board. The authority that may be
delegated by the Committee includes, without limitation, the authority to (i)
establish Non-Statutory Plans and determine the terms of such sub-plans
(including, without limitation, rules and procedures regarding handling of
payroll deductions or other approved contributions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates that vary with local requirements and determining the
eligible employees


7

--------------------------------------------------------------------------------





that may enroll in a Non-Statutory Plan), (ii) designate from time to time which
Subsidiaries will participate in the Statutory Plan, which Subsidiaries and
Affiliates will be Participating Companies, and which Participating Companies
will participate in a particular Non-Statutory Plan, (iii) determine procedures
for eligible employees to enroll in or withdraw from a sub-plan, setting or
changing payroll deduction amounts, and obtaining necessary tax withholdings,
(iv) allocate the available shares under the Plan to the sub-plans for
particular offerings, and (v) adopt amendments to the Plan or any sub-plan
including, without limitation, amendments to increase the shares available for
issuance under the Plan pursuant to Section 20 (but not including increases in
the available shares above the maximum permitted by Sections 6 and 20 which
shall require Board and stockholder approval).
22.2    The Administrator shall be vested with full authority and discretion to
construe the terms of the Plan and make factual determinations under the Plan,
and to make, administer, and interpret such rules and regulations as it deems
necessary to administer the Plan, and any determination, decision, or action of
the Administrator in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive, and
binding upon all participants and any and all persons claiming under or through
any participant. The Administrator may retain outside entities and professionals
to assist in the administration of the Plan including, without limitation, a
vendor or vendors to perform enrollment and brokerage services. The authority of
the Administrator will specifically include, without limitation, the power to
make any changes to the Plan with respect to the participation of employees of
any Subsidiary or Affiliate that is organized under the laws of a country other
than the United States of America when the Administrator deems such changes to
be necessary or appropriate to achieve a desired tax treatment in such foreign
jurisdiction or to comply with the laws applicable to such non-U.S. Subsidiaries
or Affiliates. Those changes may include, without limitation, the exclusion of
particular Subsidiaries or Affiliates from participation in the Plan;
modifications to eligibility criteria, maximum number or value of shares that
may be purchased in a given period, or other requirements set forth herein; and
procedural or administrative modifications. Any modification relating to
offerings to a particular Participating Company will apply only to that
Participating Company, and will apply equally to all similarly situated
employees of that Participating Company. The rights and privileges of all
employees granted options under the Statutory Plan shall be the same. To the
extent any changes approved by the Administrator would jeopardize the
tax-qualified status of the Statutory Plan, the change shall cause the
Participating Companies affected thereby to be considered Participating
Companies under a Non-Statutory Plan or Non- Statutory Plans instead of the
Statutory Plan.
22.3    Notwithstanding the provisions of Sections 22.1 and 22.2 above, in the
event that Rule 16b-3 promulgated under the Exchange Act or any successor
provision thereto (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, the Plan shall only be administered by
such body and in such a manner as shall comply with the applicable requirements
of Rule 16b-3. Unless permitted by Rule 16b-3, no discretion concerning
decisions regarding the Plan shall be afforded to any person that is not
“disinterested” as that term is used in Rule 16b-3.
23.    Notices. All notices or other communications by a participant to the
Company or other entity designated for a particular purpose under or in
connection with the Plan shall be deemed to have been duly given when received
by the Company or other designated entity, or when received in the form
specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.
24.    Change of Control. In the event of a Change of Control, each outstanding
option shall be assumed or an equivalent option substituted by the successor
company or parent thereof (the “Successor Company”). In the event that the
Successor Company refuses to assume or substitute for the option, any offering
then in progress shall be shortened by setting a new Purchase Date. The new
Purchase Date shall be a specified date before the date of the Change of
Control. The Administrator shall notify each participant in writing, prior to
the new Purchase Date, that the Purchase Date for the participant’s option has
been changed to the new Purchase Date and that the participant’s option shall be
exercised automatically on the new Purchase Date, unless prior to such date the
participant has withdrawn from an offering then in progress or the Plan as
provided in Section 9.
25.    Dissolution or Liquidation of the Company. In the event of the proposed
dissolution or liquidation of the Company, the offering then in progress shall
be shortened by setting a new Purchase Date and shall terminate immediately
prior to the consummation of such proposed dissolution or liquidation, unless
provided otherwise by the Board. The new Purchase Date shall be a specified date
before the date of the Company’s proposed dissolution or liquidation. The
Administrator shall notify each participant in writing, prior to the new
Purchase Date, that the Purchase Date for the participant’s option has been
changed to the new Purchase Date and that the participant’s option shall be
exercised automatically on the new Purchase Date, unless prior to such date the
participant has withdrawn from an offering then in progress or the Plan as
provided in Section 9.
26.    Limitations on Sale of Stock Purchased Under the Plan. The Plan is
intended to provide Common Stock for investment and not for resale. The Company
does not, however, intend to restrict or influence any employee in the conduct
of the employee’s own affairs. An employee, therefore, may sell Common Stock
purchased under the Plan at any time the employee chooses, subject to compliance
with any applicable Federal, state or foreign securities laws. THE EMPLOYEE
ASSUMES THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE COMPANY’S STOCK.


8

--------------------------------------------------------------------------------





27.    Governmental Regulation/Compliance with Applicable Law/Separate Offering.
The Company’s obligation to sell and deliver shares of the Company’s Common
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance, or sale of such shares.
In addition, the terms of an offering under this Plan, or the rights of an
employee under an offering, may be modified to the extent required by applicable
law. For purposes of this Plan, the Administrator also may designate separate
offerings under the Plan (the terms of which need not be identical) in which
eligible employees of one or more Participating Companies will participate, even
if the dates of the offerings are identical.
28.    No Employment/Service Rights. Nothing in the Plan shall confer upon any
employee the right to continue in employment for any period of specific
duration, nor interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary or Affiliate employing such person), or of any
employee, which rights are hereby expressly reserved by each, to terminate such
person’s employment at any time for any reason, with or without cause.
29.    Dates and Times. All references in the Plan to a date or time are
intended to refer to dates and times determined pursuant to U.S. Eastern
Standard Time. Business days for purposes of the Plan are U.S. business days.
30.    Masculine and Feminine, Singular and Plural. Whenever used in the Plan, a
pronoun shall include the opposite gender and the singular shall include the
plural, and the plural shall include the singular, whenever the context shall
plainly so require.
31.    Governing Law. The Plan shall be governed by the laws of the State of
Delaware without giving effect to principles of conflict of laws, and applicable
federal law.
32.    No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
Committee member or on his or her behalf in his or her capacity as a member of
the Committee nor for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each member of the Committee and each
other employee, officer or director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.




9